 

Exhibit 10.6

 

B. RILEY PRINCIPAL MERGER CORP.

299 Park Avenue, 21st Floor

New York, New York 10171

April 8, 2019

 

B. Riley Corporate Services, Inc.

299 Park Avenue, 21st Floor

New York, New York 10171

 

Re: Administrative Support Agreement

 

Ladies and Gentlemen:

 

This letter agreement (this “Agreement”) by and between B. Riley Principal
Merger Corp. (the “Company”) and B. Riley Corporate Services, Inc. (“BRCS”),
dated as of the date hereof, will confirm our agreement that, commencing on the
date the securities of the Company are first listed on the New York Stock
Exchange (the “Listing Date”), pursuant to a Registration Statement on Form S-1
and prospectus filed with the U.S. Securities and Exchange Commission (the
“Registration Statement”) and continuing until the earlier of the consummation
by the Company of an initial business combination or the Company’s liquidation
(in each case as described in the Registration Statement) (such earlier date
hereinafter referred to as the “Termination Date”):

 

1.       BRCS shall make available, or cause to be made available, to the
Company, at 299 Park Avenue, 21st Floor, New York, New York 10171 (or any
successor location), certain office space, utilities and secretarial and
administrative support as may be reasonably required by the Company. In exchange
therefor, the Company shall pay BRCS $10,000 per month on the Listing Date and
continuing monthly thereafter until the Termination Date; and

 

2.       BRCS hereby irrevocably waives any and all right, title, interest,
causes of action and claims of any kind as a result of, or arising out of, this
Agreement (each, a “Claim”) in or to, and any and all right to seek payment of
any amounts due to it out of, the trust account established for the benefit of
the public stockholders of the Company and into which substantially all of the
proceeds of the Company’s initial public offering will be deposited (the “Trust
Account”), and hereby irrevocably waives any Claim it may have in the future as
a result of, or arising out of, this Agreement, which Claim would reduce,
encumber or otherwise adversely affect the Trust Account or any monies or other
assets in the Trust Account, and further agrees not to seek recourse,
reimbursement, payment or satisfaction of any Claim against the Trust Account or
any monies or other assets in the Trust Account for any reason whatsoever.

 

This Agreement constitutes the entire agreement and understanding of the parties
hereto in respect of its subject matter and supersedes all prior understandings,
agreements, or representations by or among the parties hereto, written or oral,
to the extent they relate in any way to the subject matter hereof or the
transactions contemplated hereby.

 

This Agreement may not be amended, modified or waived as to any particular
provision, except by a written instrument executed by the parties hereto.

 

No party hereto may assign either this Agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other party. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee.

 

This Agreement constitutes the entire relationship of the parties hereto, and
any litigation between the parties (whether grounded in contract, tort, statute,
law or equity) shall be governed by, construed in accordance with, and
interpreted pursuant to the laws of the State of New York, without giving effect
to its choice of law principles.

 

[Signature Page Follows]

 

 

 






 

  Very truly yours,       B. RILEY PRINCIPAL MERGER CORP.         By: /s/ Daniel
Shribman     Name: Daniel Shribman     Title: Chief Financial Officer

 

AGREED AND ACCEPTED BY:       B. RILEY CORPORATE SERVICES, INC.       By: /s/
Phillip Ahn     Name: Phillip Ahn    

Title: Chief Financial Officer and Chief

  Operating Officer

 

 

[Signature Page to Administrative Support Agreement]

 



 

